Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 4/25/22 where applicant elected, without traverse, Group II, Claims 16-22 for examination.  Claims 1-27 are pending with claims 1-15 and 23-27 being withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/19; 12/17/20 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 16-17, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binmoeller (US 8,328,837).  Binmoeller discloses: 
An apparatus 10 (Fig. 1) for insertion into a body through a working channel of an endoscope 100 (Fig. 11), the apparatus comprising: a catheter 24 extending from a proximal end to a distal end, the catheter including a catheter lumen and a dilator 25; a guide tube 26 that extends from a proximal end to a distal end, and is disposed in the catheter lumen, the guide tube including a guide tube lumen configured to removably receive a stylet needle 28; and a handle 15 including: a puncturing actuator 22 (Fig. 3) coupled to the proximal end of the guide tube 26 and configured to be operated to move the guide tube relative to the catheter, and a stopper (slot 72) configured to be: detachably coupled to the puncturing actuator (via engagement of 72 with 62—locking tab on puncturing actuator) to fix a position of the puncturing actuator on the handle; and moveable on the handle independently of the puncturing actuator when detached from the puncturing actuator, C5L53-589, C2L52-57, C4L38-51, C5L34-42 (20 and 22 move independently)
 	(claim 17) the handle further comprises a catheter actuator 20 (Fig. 4) coupled to the proximal end of the catheter 24, and configured to be operated to move the catheter relative to the guide tube.  Figs. 1, 11
(claim 20) the puncturing actuator 22 is configured to be detached from the stopper 72 by retracting the puncturing actuator in a proximal direction along a longitudinal axis of the handle C5L66-67.

(claim 21) the dilator of Binmoeller comprises at least one of an inflatable balloon 25 and a cautery device.
(claim 22) the stopper 72 is configured to fix a position of the puncturing actuator 22 on the handle via frictional contact between the stopper and the handle.  see Fig. 6, 8-11

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller in view of Maguire et al. (US 2016/0361088). (“Maguire”).
	Binmoeller discloses the invention as substantially claimed (see above).  However, Binmoeller does not directly disclose the stopper being configured to be detachably coupled to the puncturing actuator via a snap-fit connection wherein a proximal end portion of the stopper is configured to snap onto a distal end of the puncturing actuator to couple the stopper to the puncturing actuator.  The grooves and tabs used for locking (stopper) in Binmoeller is simply substituted by a snap-fit connection as taught by Maguire [0128] Fig. 13—see snap and release feature, also in [0131] the detents or snaps are described to control movement.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking feature of Binmoeller (grooves/detents) with a snap-fit connection as taught by Maguire to easily release the parts and permit for interchangeability to reduce the cost of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783